The plaintiff claimed to recover damages for an injury he had received by the negligence of the defendant while a passenger on one of its cars. The defendant suffered a default and there was a hearing in damages. The court found and held that the plaintiff was himself guilty of negligence which contributed to his injury, and rendered judgment for nominal damages only. The plaintiff appealed.
We assume that upon the hearing the plaintiff proved that he had received substantial damages. The default admitted his right, prima facie, to recover such damages; and unless the defendant made it appear by a fair preponderance of the evidence, that it was itself free from negligence, or that the plaintiff's own negligence contributed to the injury of which he complained, judgment should have been in favor of the plaintiff. The trial court has found and decides in both these respects against the plaintiff, and specifically, that it was his own contributory negligence "which was the cause of the injury complained of." In point of form that finding *Page 141 
is decisive of the case. In his present appeal the plaintiff insists that that decision is defective and void, for the reason that at the hearing there were erroneous rulings in respect to the admission of evidence, and that the judgment itself was a conclusion to which the court could not lawfully come upon the facts as they are found.
We have taken occasion to examine the finding only so far as it treats of the plaintiff's own negligence. In looking over the rulings on the evidence we do not find any error; clearly none to affect the question we are now considering.
The defendant is a corporation operating a street railway by electricity. A portion of its tracks near Belle Dock is laid along a causeway. At this part of its line the trolley poles,i. e., the poles that support the electric wires, are placed near the track. The plaintiff was on the day named in the complaint a passenger on the footboard of one of the defendant's cars at this part of the line, and was on the same side where the poles are placed. He leaned back far enough from the side of the car so that his head struck against one of the trolley poles and he received the injury for which the suit was brought. The finding shows that the plaintiff was familiar with the situation, was aware of the proximity of the poles to the track and of the risk attendant upon riding on the footboard. It is also found that the space between the cars and the poles is adequate for the safe carriage of passengers on the footboard in the exercise of reasonable care. That the plaintiff was on the footboard of the car must, on the finding as stated, be deemed not the cause of his injury, but only a condition.Smithwick v. Hall  Upson Co., 59 Conn. 261; McElligott
v. Randolph, 61 id. 157. Although he was on the footboard of the car, if he had not leaned back he would not have been injured. The leaning back was the proximate cause of his injury. The circumstances which led him to so lean back, gathered from the finding, are these: The plaintiff was on the footboard on the northerly or right-hand side of the car and near the rear platform. There were passengers on that platform, some seated, and two were standing, but there was room there for at least one more passenger. The conductor *Page 142 
came along that footboard from the forward end of the car towards the rear end collecting the fares. After he had collected the fares from all the passengers up to the rear platform he approached the plaintiff and asked him if he was going to get upon that platform, accompanying the question with a motion of his head towards that platform. The plaintiff replied to this remark and the motion of his head, "No, it is all right, George; go ahead." The plaintiff was then standing, as he had been for some time, facing partly forward, with his left hand on the handle of the rear dash-board, and with his right hand on the upright support attached to the partition between the body of the car and the rear platform. As he replied to the conductor he moved his right hand along further up the upright support, and at the same time threw his head and body backward and out from the car, and the conductor passed up on to the rear platform. In so passing on to the platform the conductor got up under the arm of the plaintiff, brushing against him, but did not push his body out from the car. The situation of the plaintiff at that time may be pretty accurately stated in this way: The conductor desired to collect the fares from those passengers who were on the rear platform. To do so it was necessary for him to get by the plaintiff. If the plaintiff would himself get up on to that platform then the conductor could pass along and attend to his duty. The conductor seems to have suggested this plan to the plaintiff. Had the plaintiff accepted the suggestion he would have escaped all harm. He did not accept, but on the contrary "threw his head and body backward and out from the car," and by his action as well as by his words invited the conductor to pass between him and the car. The throwing back his head and body was the cause of his injury. The trial judge says: "I do not find that it was the negligence or the overt act of the conductor that caused the plaintiff to place himself in a position of danger." This finding, stated conversely, is that the plaintiff threw back his head and body of his own choice and not by any direction or advice of the conductor; and as the plaintiff was fully aware of all the surroundings, and especially *Page 143 
of the nearness of the poles, he made this movement at his own risk. Failure to use and to act upon his own knowledge of the perils to which the movement exposed him was his own negligence. Fox v. Glastenbury, 29 Conn. 204; Rowell
v. Stamford St. R. Co., 64 id. 376, 380.
It seems to us that the judgment of the court is warranted by the facts, and that there is no error.
The finding fully and fairly presents every question of law raised by the plaintiff's appeal, and it is apparent that a certification of all the evidence could not affect any question in the case which this court can decide.
   There is no error.
In this opinion the other judges concurred, except HAMERSLEY, J., who dissented.